Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Non-Final Rejection 

 The Status of Claims:
Claims 1-13 are pending. 
Claims 1-6 are rejected. 
Claims 7-13 are withdrawn from consideration.

DETAILED ACTION
1. 	Claims 1-6 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/JP2018/045525 12/11/2018
, which has a foreign priority document JAPAN 2017-246688 12/22/2017

    Drawings
3.         None. 
        IDS
4.          The IDS filed on 6/3/20 & 5/26/22 are reviewed by the examiner.




Election/Restriction
Applicant’s election without traverse of Group I (claims 1-6) on 7/19/2022 is acknowledged.
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups II-IV, there being no allowable generic or linking claim.  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase “an ester-forming derivative”  is recited. This expression is improper because the specification does not elaborate what is meant the term” derivative” of the ester-forming derivative. The examiner recommends to put a specific chemical name for that term.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al (US 9,289,749 B2) in view of Norihiro (JP 2011168635)).

Applicant claims the followings:
1. (Original) A polycondensation catalyst for producing polyester by an esterification reaction or a transesterification reaction of a dicarboxylic acid or an ester-forming derivative thereof and a glycol, wherein the polycondensation catalyst comprises particles of a water- insoluble or hardly water-soluble phosphate having on the surfaces a coating layer of titanic acid in an amount of 0.1 to 100 parts by weight in terms of TiO2 per 100 parts by weight of the phosphate.  
2. (Original) The polycondensation catalyst according to claim 1, wherein the phosphate is an orthophosphate, a metaphosphate, a pyrophosphate, a phosphate glass, a phosphite or a hypophosphite.  
3. (Original) The polycondensation catalyst according to claim 1, wherein the counter ion of the phosphate anion is at least one cation of a metal selected from the group consisting of alkaline earth metals, aluminum, titanium, zirconium, and zinc.  
4. (Original) The polycondensation catalyst according to claim 3, wherein the alkaline earth metal is calcium or magnesium.  
5. (Original) The polycondensation catalyst according to claim 1, wherein the phosphate is dibasic calcium phosphate, tribasic calcium phosphate, calcium pyrophosphate, calcium dihydrogenpyrophosphate, magnesium pyrophosphate or magnesium metaphosphate.  
6. (Original) The polycondensation catalyst according to claim 1, wherein the particles of the phosphate have on the surfaces a coating layer formed of titanic acid in an amount of 1 to 50 parts by weight in terms of TiO2 per 100 parts by weight of phosphate.


Determination of the scope and content of the prior art
Tabatai et al discloses the polycondensation catalyst for producing polyester according to the invention is a polycondensation catalyst for producing polyester by an esterification reaction or a trans­esterificationreaction between a dicarboxylic acid or an ester­forming derivative thereof and a glycol. The polycondensa­tion catalyst comprises particles of a solid base having on the surfaces an inner coating layer of titanic acid in an amount of from 0.1 to 50 parts by weight in terms ofTiO2 per 100 parts by weight of the solid base, and an outer coating layer either of an oxide of at least one element selected from aluminum, zirconium and silicon, (see col. 5 ,lines 11-22)

Specific examples of the solid base include oxides and hydroxides of magnesium, calcium, strontium, barium, aluminum, zinc and the like, e.g., magnesium hydroxide, calcium oxide, strontium oxide, barium oxide, zinc oxide and the like, and composite oxides such as hydrotalcite. In particular, magnesium hydroxide or hydrotalcite is preferably used as a solid base (see col. 5 ,lines 33-40)
According to the invention, however, in the production of polyester, any conventionally known polycondensation catalyst, for example, such a catalyst comprised of compounds of antimony, germanium, cobalt, zinc, manganese, titanium, tin, aluminum and the like may be used together with the poly­condensation catalyst
(see col. 11 ,lines 5-9)
The phosphoric acid compound may be added to a reaction system at any time before the polycondensation. The phos­phoric acid compounds usable include, for example, phosphoric acid, a phosphoric acid salt such as sodium phosphate and potassium phosphate, a phosphoric acid ester such as 20 trimethyl phosphate, triethyl phosphate, tri-n-butyl phos­phate, phosphorous acid, a phosphorous acid salt such as sodium phosphite and potassium phosphite, a phosphorous acid ester such as triphenyl phosphite, and polyphosphoric acid.
These phosphoric acid compounds are used in an  amount in the range of from 1 ppm by weight to 100 ppm by weight, preferably in the range of from 10 ppm by weight to 50 ppm by weight, in terms of phosphorus (P), per weight of polyester to be obtained.  (see col. 11 ,lines 16-29)

The instant invention, however, differs from the prior art in that the claimed calcium phosphate is unspecified in the prior art.

Norihiro teaches a polymerization catalyst for producing polyester and is obtained by reacting a titanium compound with a phosphorus compound.

    PNG
    media_image1.png
    390
    1083
    media_image1.png
    Greyscale

(see page 5, a paragraph#0018)

    PNG
    media_image2.png
    186
    1051
    media_image2.png
    Greyscale

(see page 9,  a paragraph#0029)
Example 1] 0.105% by weight (0.6 g) of acetic acid was added to 571.3 parts by weight of ethylene glycol. To this solution, 24.0 parts by weight of a monobutyl phosphate solution adjusted to 15.5% by weight was added to ethylene glycol, and the mixture was mixed and stirred. 4.1 parts by weight of titanium tetrabutoxide was slowly added to this solution under a nitrogen atmosphere. The temperature was gradually raised, and the mixture was stirred and held at a temperature of 120 ° C. for 1 hour, and then the obtained suspension was allowed to cool to room temperature. Let α be the obtained catalyst. (see pages 16-17, a paragraph#0053)





Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied Tabatai et al art is that the applied art do not expressly teach the claimed calcium phosphate and phosphate having on the surfaces a coating layer of titanic acid in an amount of 0.1 to 100 parts by weight in terms of TiO2 per 100 parts by weight of the phosphate.
The deficiencies of the Tabatai et al is partly cured by the Norihiro .

2. The difference between the instant application and the applied Norihiro art is that the Norihiro does not expressly teach the claimed phosphate having on the surfaces a coating layer of titanic acid in an amount of 0.1 to 100 parts by weight in terms of TiO2 per 100 parts by weight of the phosphate.  The deficiencies of the Norihiro is partly cured by the Tabatai et al .

Resolving the level of ordinary skill in the pertinent art.

Regarding the Claim 1, with respect to the lack of disclosing the phosphate having on the surfaces a coating layer of titanic acid in an amount of 0.1 to 100 parts by weight in terms of TiO2 per 100 parts by weight of the phosphate, Norihiro does show in Example 1, that  0.105% by weight (0.6 g) of acetic acid was added to 571.3 parts by weight of ethylene glycol. To this solution, 24.0 parts by weight of a monobutyl phosphate solution adjusted to 15.5% by weight was added to ethylene glycol, and the mixture was mixed and stirred. 4.1 parts by weight of titanium tetrabutoxide was slowly added to this solution(see pages 16-17, a paragraph#0053). From this example, it is reasonable for the skilled artisan in the art to be able to estimate roughly how much the phosphate can be present on the surfaces a coating layer of titanic acid by weight in terms of TiO2 per 100 parts by weight of the phosphate. Therefore, the prior art is  relevant to the claimed invention.

Regarding the Claim 5, with respect to the lack of disclosing the claimed calcium phosphate, the Norihiro does mention the use of  calcium phosphate as showin the paragraph  (see page 9,  a paragraph#0029). Therefore, the prior art is relevant to the claimed invention.


Considering objective evidence present in the application indicating obviousness or nonobviousness.
Tabatai et al expressly discloses the polycondensation catalyst for producing polyester according to the invention is a polycondensation catalyst for producing polyester by an esterification reaction or a trans­esterification reaction between a dicarboxylic acid or an ester­forming derivative thereof and a glycol. The polycondensa­tion catalyst comprises particles of a solid base having on the surfaces an inner coating layer of titanic acid in an amount of from 0.1 to 50 parts by weight in terms ofTiO2 per 100 parts by weight of the solid base, Similarly, Norihiro does teach the polymerization catalyst by reacting the titanium compound with the phosphorus compound for producing polyester 
Both prior art are commonly related to each other with respect to the polycondensation catalyst comprising of a titanium compound and a phosphorus compound. Furthermore, Norihiro does give a guidance for the amount of a phosphate in parts in relation to the amount of the titanium compound in parts in the formation of  the polycondensation catalyst(see pages 16-17, a paragraph#0053).
So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Norihiro’s  use of the certain amount of the phosphate in parts in relation to the certain amount of the titanium compound in parts into Tabatai prior art in order to optimize the ’polycondensation catalyst. This is because the skilled artisan in the art would expect the  combined prior art to be successful and feasible as guidance shown in the prior art. 


Conclusion


Claims 1-6 are rejected. 
Claims 7-13 are withdrawn from consideration.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        7/29/2022